This cause coming on to be heard upon the petition of the relator, the first defense of the respondent's answer and the reply thereto, this court finds on the issues joined in favor of the respondent and against the relator. It finds that said relator has not established his right to the writ of mandamus which he prays for. It therefore becomes unnecessary to pass upon the relator's general demurrer to the second, third and fourth defenses of the respondent's answer.
It is therefore ordered and adjudged that the relator's petition be dismissed.
Petition dismissed.
JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 704